ORDER ***
Vasilka Peeva Vladeva appeals from the Board of Immigration Appeals’ affirmance of the immigration judge’s order denying her application for asylum, withholding of removal, and relief under the Convention Against Torture. Vladeva did not file her petition to this court within 30 days of the BIA’s decision. We therefore lack jurisdiction, and dismiss her appeal. See Magtanong v. Gonzales, 494 F.3d 1190, 1191 (9th Cir.2007).
PETITION DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.